DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.
Response to Arguments
Claim 1 is amended in the reply filed 09/21/2020; claim 13 is added in the reply filed 09/21/2020.
Applicant's arguments filed 09/21/2020 have been fully considered but they are not persuasive. 
Applicant argues that Joseph fails to disclose a lens array that is not physically positioned to correspond with each of the lenses in the second set of lenses, and that the Office is twisting the interpretation of the positioning. 
Examiner disagrees, and notes that Applicant’s own specification nor drawings does not appear to disclose physical positioning of the laser to not correspond to the lens, which indicates a lack of support for the amended claim limitations; additionally, see 112 (a) and (b) rejections to address this lack of support and clarity issue.  Examiner notes that Applicant may be referring to offsetting which is already discussed in a dependent claim, but indicates that Applicant clarify if this is what they are referring to perhaps.
Due to the explanations above, Applicant’s arguments are rendered not persuasive.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
memories (program including instructions, para. [0010]) in claim 1.
processor (appears to be a computer, para. [0010]) in claim 1. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “physically position each laser among a plurality of lasers…, and do not physically position a laser to correspond with any of the lenses.”  The latter limitation does not 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “physically position each laser among a plurality of lasers…, and do not physically position a laser to correspond with any of the lenses” in the last part of the claim. It is not clear as to the mechanism with which the laser is not physically positioned to correspond with the lens; is this referring to offsetting?  Examiner will interpret as offsetting. Appropriate clarification is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0165134 to Dowski, Jr. in view of US 2013/0266326 to Joseph et al (”Joseph”).
Claims 1, 4, 5, 6:  Dowski, Jr. discloses (claim 1) a system considered capable for manufacturing lenses, the system comprising: a processor (“arrayed imaging system,” para. [0012]); and one or more memories (computer readable media, see para. [0013]) in communication with the processor when the system is in operation (see para. [0013]), the one or more memories having stored thereon instructions that upon execution by the processor at least cause the system to: form a lens array with a plurality of lenses (see para. [0013] where optics subsystem design is disclosed), wherein the lens array further comprises an inner portion with a first set of lenses and an outer portion with a second set of lenses (see Fig. 246 and para. [0734] where multiple lenses are disclosed), wherein the second set of lenses is positioned adjacent and surrounds the first set of lenses (see Fig. 
However Dowski, Jr does not explicitly disclose (claim 1, remainder) and position each laser among a plurality of lasers to correspond with each lens in the first set of lenses and position no laser to correspond with any of the lenses in the second set of lenses; (claim 4) wherein the lens array is circular in configuration; (claim 5) wherein the plurality of lasers are positioned on the opposite side of the substrate from the lens array and wherein each laser is configured to emit light into each lens in the first set of lenses; (claim 6) wherein a first laser is aligned to the center of a first lens from the first set of lenses and a second laser is aligned to be off-center of a second lens from the first set of lenses.
However Joseph discloses (claim 1, remainder) and position each laser (1102 [VCSEL], Fig. 11) among a plurality of lasers (1102) to correspond with each lens (1100 [lens]) in a first set of lenses, and be able to offset the lens from the beam as necessary, which is interpreted to read on not physically positioning a laser to correspond with any of lenses in a second set of lenses for the purpose of being used in extremely compact systems that do not require external optics in places of traditional technologies (see para. [0088]); (claim 4) wherein the lens array is circular in configuration (see para. [0077] where a circular arrangement is disclosed); (claim 5) wherein the plurality of lasers (1203 [VCSEL devices], Fig. 12, similar embodiment) are positioned on the opposite side of the substrate (1202 [array]) from the lens array (lens on 1202, see Fig. 12) and wherein each laser is configured to emit light into each lens in the first set of lenses (see para. [0090], (claim 6) wherein a first laser (1102 [centered VCSEL device], Fig. 11) is aligned to the center of a first lens (1100) from the first set of lenses (1100) and a second laser (1106) is aligned to be off-center of a second lens (1104) from the first set of lenses (1104) for the purpose of the beam of each laser can be deflected at an angle and focused or defocused, depending on microlens design and spacing from the emitter (see para. [0090]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lasers, correspondence of lasers with respective lenses, circular configuration, positioning of lasers, offsetting of lasers on different lenses, and centering and off-centering of lasers as taught by Joseph with motivation to be used in extremely compact systems that do not require external optics in places of traditional technologies, and the beam of each laser can be deflected at an angle and focused or defocused, depending on microlens design and spacing from the emitter.
Claim 2: The system of Dowski, Jr in view of Joseph discloses wherein the instructions that cause the system to form a lens array cause the system to etch a layer of photoresist over a substrate to form the lens array, wherein the etch is accomplished by at least one of: a wet etching process, an anisotropic wet etching process, a plasma etching process, and a dry etching process (see para. [0591], Dowski, Jr.; it is already noted that Dowskit, Jr. already discloses the software).
Claim 3: The system of Dowski, Jr in view of Joseph discloses wherein the instructions that cause the system to etch the layer to form the lens array cause the system 
Claim 7: The system of Dowski, Jr in view of Joseph discloses wherein the substrate is deposited with a thick material to serve as a protective height barrier and prevent scratches (see para. [0770], Dowski, Jr.).
Claim 8: The system of Dowski, Jr in view of Joseph does not explicitly disclose wherein each lens of the first set of lenses comprises a substantially similar Radius of Curvatures (ROCs) and wherein each lens of the first set of lenses is configured to be a length of several lenses from a border of the substrate. Yet Dowski, Jr. discloses optimization of the lens radius of curvature depending on the desired outcomes, for the purpose of achieving modifications to form planar vs nonplanar features and achieve desired features, see para. [0876], [0945]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of radius of curvature as taught by Dowksi, Jr. with motivation to achieve modifications to form planar vs nonplanar features and achieve desired features.
Claims 11 and 12: The system of Dowski, Jr in view of Joseph does not disclose (claim 11) wherein the instruction that cause the system to form the lens array control a greyscale photolithography process; (claim 12)
However Joseph discloses processes that may be used to form the lenses include grayscale lithography (see para. [0085]) and using a partially transmissive photomask to produce relief features in the photoresist for the purpose of allowing a gradually changing amount of light through different parts of the lens, which read on the claim limitations (see para. [0085]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control and transferring of pattern as taught by Joseph with motivation to allow a gradually changing amount of light through different parts of the lens.
Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowski, Jr in view of Joseph as applied to claims 1-8, 11, 12 above, and further in view of US 7,679,828 to Munro.
Claims 9 and 10: The system of Dowski, Jr in view of Joseph does not explicitly disclose (claim 9) wherein a distance from a center of any lens among the first set of lenses or the second set of lenses and the center of any adjacent lens is the same; (claim 10) wherein a first lens in the second set of lenses comprises a smaller pitch than a second lens in the second set of lenses.
However Munro discloses that the prescriptions among the lenses can be randomized, pseudo-randomized, or vary in pattern across the width or height of the lens array, and the lenses of the array need not all have the same prescription (see col. 6, lines 10-30) and the lenses can be packed in patterns and can be overlapping with one another or they need not touch one another at all (see col. 5, lines 15-20) for the purpose of MPEP 2144.05 II (A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of pitch and center spacing as taught by Munro with motivation to create an efficient and low cost film, and have improved light recycling.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0165134 to Dowski, Jr. in view of US 2015/0340841 to Joseph (“Joseph’841”).
Claim 13:  Dowski, Jr. discloses a system considered capable for manufacturing lenses, the system comprising: a processor (“arrayed imaging system,” para. [0012]); and one or more memories (computer readable media, see para. [0013]) in communication with the processor when the system is in operation (see para. [0013]), the one or more memories having stored thereon instructions that upon execution by the processor at least cause the system to: form a lens array with a plurality of lenses (see para. [0013] where optics subsystem design is disclosed), wherein the lens array further comprises an inner portion with a first set of lenses and an outer portion with a second set of lenses (see Fig. 246 and para. [0734] where multiple lenses are disclosed), wherein the second set of lenses is positioned adjacent and surrounds the first set of lenses (see Fig. 246 and 258), 
However Dowski, Jr does not explicitly disclose wherein each lens in the first set of lenses has a substantially similar first radius of curvature, and wherein each lens in the second set of lenses having a second radius of curvature that is different from the first radius of curvature; and position each laser among a plurality of lasers to correspond with each lens in the first set of lenses.
However Joseph’841 discloses that if a group of devices in the array is electrically selectable and has similar optical properties (reads on similar ROC as claimed), then the other electrically selectable groups can have other properties, and can be controlled to produce different optical characteristics such as offsets, ROC (radius of curvature), or different apertures (see para. [0112]), for the purpose of producing an optical source with differing properties that vary depending on which part of the array is electrically selected or which area of interest is focused on (see para. [0110]). This reads on “wherein each lens in a first set of lenses has a substantially similar first radius of curvature, wherein each lens in the second set of lenses having a second radius of curvature that is different from the first radius of curvature, and position each laser among a plurality of lasers to correspond with each lens in the first set of lenses.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization and options of position offsetting and radius of curvature properties as taught by Joseph’841 with 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.